


Exhibit 10.1

Liberty Gold Corp.

2415 East Camelback Road – Suite 700

Phoenix, Arizona 85016

(602) 553-1190




December 23, 2011




Precious Metals Exploration, LTD.

Fabriksgaten 7

Gothenbuurg 412 50, Sweden




Re:  Asset Purchase Agreement Termination




Ladies and Gentlemen:




We refer to the Asset Purchase Agreement, dated July 13, 2011(the “Agreement”),
between you and us relating to our acquisition of an undivided 75% interest in
certain mining concessions totaling 217.49 hectares in Hostotipaquillo, Jalisco,
Mexico (the “Concessions”).   We are terminating the Agreement as of the date
hereof.  Upon execution of this letter, you shall return to us the certificates
for 1,500,000 shares of our common stock that we issued to you pursuant to the
Agreement together with stock powers with medallion guarantee.  We shall execute
any document you request to surrender any claim we may have in the Concessions.
 We shall have no further monetary obligations for any matters relating to the
Concessions or the Agreement.  You are not required to refund any amounts we
have previously paid.




If the foregoing is acceptable to you, please sign where indicated below and
return the common shares to us.




Very truly yours,

Liberty Gold Corp.




By:

/s/ Lynn Harrison

Lynn Harrison, President and CEO  




ACCEPTED AND AGREED TO:

Precious Metals Exploration, LTD.




By:

/s/ Steven Drayton

Steven Drayton, Director



